Citation Nr: 0300171	
Decision Date: 01/06/03    Archive Date: 01/15/03

DOCKET NO.  02-04 938A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to recognition of the veteran's son as a 
"child" based on a finding of permanent incapacity for 
self-support prior to attaining the age of 18 years.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

R. Giannecchini,  Associate Counsel


INTRODUCTION

The veteran had active military service from April 1965 to 
January 1967.  C.W. is the veteran's son.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a January 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) 
in Pittsburgh, Pennsylvania.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by 
the RO.  

2.  The veteran's son was born in July 1976; his 18th 
birthday was in July 1994.  

3.  The evidence of record does not show that the 
veteran's son became permanently incapable of self-support 
due to physical or mental disability before reaching the 
age of 18.  


CONCLUSION OF LAW

The criteria for recognition of the veteran's son, C.W., 
as a "child" based on permanent incapacity for self-
support at the time of his 18th birthday have not been met.  
38 U.S.C.A. §§ 101(4), 5107 (West 1991 & Supp. 2002); 
38 C.F.R. § 3.57, 3.356 (2002).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes that during the pendency of the veteran's 
appeal, the Veterans Claims Assistance Act of 2000 (VCAA), 
Pub. L. No. 106-475, 114 Stat. 2096 (2000), was signed 
into law.  It is codified at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West Supp. 2001).  The 
liberalizing provisions of the VCAA are applicable to the 
issue on appeal.  See Karnas v. Derwinski, 1 Vet. App. 
308, 312-13 (1991).  

The Act and the implementing regulations essentially 
eliminate the requirement that a claimant submit evidence 
of a well-grounded claim, and provide that VA will assist 
a claimant in obtaining evidence necessary to substantiate 
a claim but is not required to provide assistance to a 
claimant if there is no reasonable possibility that such 
assistance would aid in substantiating the claim.  They 
also require VA to notify the claimant and the claimant's 
representative, if any, of any information, and any 
medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of 
which portion, if any, of the evidence is to be provided 
by the claimant and which part, if any, VA will attempt to 
obtain on behalf of the claimant.

The record reflects that the veteran has been notified of 
the requirements for the benefits sought on appeal and the 
basis of the RO's decision with respect to his claim.  

In a letter dated in June 2001, the RO informed the 
veteran of the VCAA.  The letter put the veteran on notice 
of what evidence VA was responsible for obtaining and what 
evidence he, the veteran, was responsible for obtaining 
under the duty-to-assist provisions of the VCAA.  In 
January 2002, the RO called the veteran and asked him to 
"identify any further evidence under VCAA."  The veteran 
responded that he had no further evidence, and wanted the 
claim to be forwarded to the rating board.  

In February 2002, the RO issued a statement of the case 
(SOC).  In the SOC, the veteran was provided the 
regulations governing his claim, and placed on notice of 
what the evidence would need to show to substantiate his 
claim.  

VA has thereby met its obligations to notify the veteran 
of the evidence needed to substantiate his claim and of 
what evidence he is responsible for obtaining.  See 
Charles v. Principi, 16 Vet. App. 370 (2002); Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  

C.W. has not been provided a VA examination.  However, he 
did undergo an examination by his physician in October 
2001.  This examination contained the findings necessary 
for a decision in this appeal.  The Board thus concludes 
that the notice and duty to assist provisions of the VCAA 
and the implementing regulations have been satisfied and 
accordingly, the Board will address the merits of the 
veteran's claim.  


Legal Criteria

The law provides that an individual may be recognized as a 
"child" of a veteran on the basis of permanent incapacity 
for self-support at the date of attaining the age of 18 
years. 38 U.S.C.A. § 101(4); 38 C.F.R. § 3.57(a)(1)(ii).

The phrase "permanent incapacity for self-support" 
contemplates that the individual has a totally 
incapacitating disability, which causes a permanent 
inability to support himself through his own efforts by 
reason of a physical or mental defect.  Based on the 
foregoing, an analysis of the issue at hand requires 
focusing solely on the individual's condition at the time 
of his 18th birthday.  It is that condition which 
determines whether entitlement to the status of "child" 
should be granted.  Dobson v. Brown, 4 Vet. App. 443 
(1993).

In determining whether entitlement to the status of 
"child" is warranted, various factors must be considered.  
Where the extent and nature of the disability raises some 
doubt as to whether it would render the average person 
incapable of self- support, and employment is not a normal 
situation considering the circumstances of the 
individual's life, it should be considered whether the 
individual's daily activities in the home and community 
are equivalent to the activities of employment of any 
nature within the physical or mental capability of the 
individual which would provide sufficient income for 
reasonable support.  38 C.F.R. § 3.356(b)(3).

Analysis

The veteran's son was born in July 1976; thus, he became 
18 years of age in July 1994.  

Records from the son's high school show that he 
successfully completed four years of academic English, as 
well as Algebra II, Information Processing, Computer 
Science, Law, Introductory Chemistry, Word Processing, and 
Typing.  He did not achieve a passing grade in Transition 
to College Math.  He graduated in May 1995, ranking of 
134th out of a class of 255.  

The veteran has submitted a number of medical records 
reflecting C.W.'s medical condition after he attained the 
age of 18, none of which, because of the criteria noted in 
the pertinent law and regulations, are pertinent to this 
claim.  

Of record are numerous personal statements from teachers 
and friends of C.W.  In particular, statements from 
teachers reflect that C.W. was learning disabled in high 
school and that he would suffer from bouts of instant 
sleepiness during lecture-based activities in class.  It 
was also noted that C.W. would do everything in his power 
to remain awake and alert, and normally did so.  
Statements from friends reflect C.W.'s problems with 
falling asleep while in high school.  One acquaintance 
noted that C.W. would fall asleep during school baseball 
games, normal conversation, and while installing car 
stereo equipment.  

An undated examination report from Dennis P. Clark, Ph.D., 
a psychologist, reflects a diagnosis of reading disorder, 
disorder of written expression, expressive language 
disorder, cognitive disorder, attention-
deficit/hyperactivity disorder.  Dr. Clark noted that C.W. 
would have trouble learning because of memory and 
concentration problems, although he could possibly succeed 
at Vale Technical School.  

A statement from the veteran, dated in October 2001, notes 
that C.W. graduated from high school, and subsequently, 
Vale Technical School where he studied electronics.  
Following Vale Technical School, C.W. had been employed in 
the electronics field but was diagnosed with narcolepsy.  
The disorder had made it impossible for him to continue 
working at his electrician's position due to the amount of 
driving required to service equipment and his inability to 
stay awake while behind the wheel of a vehicle.  

The veteran indicated that C.W. was currently employed at 
Wal-Mart.  A pay stub from Wal-Mart shows that for a two-
week period in October 2001, C.W. had worked almost 100 
hours and had earned a little over $500.  

On examination by Angelo Illuzzi, D.O., in October 2001, 
it was reported that C.W. was working nights at Wall Mart, 
and "that seems to work out for him."  It was noted that 
he was able to take naps while on breaks at work.  A 
physical examination reportedly showed no abnormalities.  
The impression was "narcolepsy, which appears to be 
relatively stable."  Dr. Illuzzi noted that C.W. could 
take Ritalin as needed, "but right now seems to have 
gotten himself into a fairly good pattern at least."

A statement from Dr. Illuzzi, D.O., dated in February 
2002, reflects that he had been treating C.W. since 1998, 
for narcolepsy.  Dr. Illuzzi noted that C.W. would find it 
difficult to engage in activity that involved monotonous 
patterns of work behavior, could not drive long distances, 
and that he required frequent scheduled naps.  C.W.'s 
narcolepsy was noted as being chronic and life long.  

The questions in this case turns are whether C.W. is 
incapable of self-support, and if not capable of self-
support, whether he became incapable prior to reaching the 
age of 18.  

The evidence is not in dispute that C.W. had learning 
problems prior to reaching the age of 18, and suffered the 
ill effects of narcolepsy.  He continues to deal with this 
condition.

However, the record also shows that C.W. graduated from 
high school and completed technical school training in 
electronics.  He was noted to have worked for a period of 
time as an electrician before his narcoleptic disorder 
interfered with his employment.  

The most recent evidence reflects C.W.'s employment at 
Wal-Mart.  He was working more than full time and had 
earnings that equated to approximately $13,000 per year.  
The poverty rate effective when these earnings were 
reported was $8,794 per year.  
http://vbaw.vba.va.gov/bl/21/calendar/index.htm.  The 
evidence also showed that he was having little, if any, 
difficulty maintaining this employment, notwithstanding 
his narcolepsy.

C.W.'s successful completion of high school and technical 
training, together with his recent success in employment 
weigh the evidence against a finding that he became 
permanently incapable of self support prior to reaching 
age 18.

Therefore, the Board finds that the preponderance of 
evidence is against the claim, and it must be denied.


ORDER

Entitlement to helpless child benefits on the basis of 
permanent incapacity for self-support before attaining the 
age of 18 must be denied.  


		
	Mark D. Hindin
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

